[MHM (FINAL): September 28, 2012] [Translation] SEMI-ANNUAL REPORT (During the 21st Term) From: January 1, 2012 To: June 30, 2012 To: Director of Kanto Local Finance Bureau Filing Date: September 28, 2012 Name of the Fund: VANGUARD TOTAL STOCK MARKET INDEX FUND Name of the Registrant Trust: VANGUARD INDEX FUNDS Name of Trustees: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report are available for Public Inspection Not applicable. 1 STATUS OF INVESTMENT PORTFOLIO (1) - VANGUARD TOTAL STOCK MARKET INDEX FUND (Includes All Share Classes) (hereinafter referred to as the “Fund”): [See exhibit] Note 1 Total Net Assets for Investor Shares is $[71,581,112,006] as of the end of July 2012. Note 2 Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 3 Dollar amount is translated for convenience at the rate of $1.00¥[78.17] (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on the July 31, 2012). The same applies hereinafter. Note 4: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 5: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. (2) Results of Past Operations (i) Record of Changes in Net Assets: Record of changes in net assets during the one- year period up to and including the end of July 2012 at each end of the month is as follows. VANGUARD TOTAL STOCK MARKET INDEX FUND – INVESTOR SHARES [See exhibit] (ii) Record of Distributions Paid Amount of distributions per Share for each month from August 2011 to July 2012 are shown below. VANGUARD TOTAL STOCK MARKET INDEX FUND - INVESTOR SHARES [See exhibit] (iii) Record of Changes in Annual Return Annual Return (%) August 1, 2011 – [ 7.11] % July 31, 2012 Note: Annual Return (%) 100 x (a-b) / b a the Net Asset Value per share as of July 31, 2012, including total amount of distributions made during the above period. b the Net Asset Value per share after distribution as of July 31, 2011. (3) Miscellaneous (i) Total Return Total Return reflects past performance and doesn’t indicate future performance. The price of shares, yield and return by the actual investment may fluctuate, when investors sell the units, they may get gain or loss. The annual average return includes the fluctuation of the price of the shares, distribution and capital gains. (As of the end of July 2012) past 1 month past 1 year past 3 years past 5 years past 10 years since the establishment* [ 1.03]% [7.32]% [14.28]% [1.46]% [7.00]% [8.36]% * The date of the establishment is April 27, 1992. (ii) annual performance Year Capital Return Income Return Total Return 2011 -0.86% 1.82% 0.96% 2010 14.97% 2.12% 17.09% 2009 25.92% 2.78% 28.70% 2008 -38.35% 1.31% -37.04% 2007 3.73% 1.76% 5.49% 2006 13.63% 1.88% 15.51% 2005 4.28% 1.71% 5.98% 2004 10.70% 1.82% 12.52% 2003 29.50% 1.86% 31.35% 2002 -22.03% 1.07% -20.95% 2001 -12.03% 1.06% -10.97% 2000 -11.52% 0.94% -10.57% 1999 22.44% 1.37% 23.81% 1998 21.69% 1.57% 23.26% 1997 29.02% 1.97% 30.99% 1996 18.91% 2.06% 20.96% * The date of the establishment is April 27, 1992. (iii) monthly performance NAV NAV NAV NAV NAV in in in in in $ (%) $ (%) $ (%) $ (%) $ (%) Apr. 1.50 Jan. 1995 2.20 Oct. 1997 -3.40 Jul, 2000 -1.95 Apr. 2003 8.21 1992 May 0.69 Feb. 1995 4.04 Nov. 1997 3.33 Aug. 2000 7.28 May 2003 6.11 1992 Jun. -2.05 Mar. 1995 2.65 Dec. 1997 1.70 Sept. 2000 -4.67 Jun. 2003 1.43 1992 Jul, 3.98 Apr. 1995 2.51 Jan. 1998 0.44 Oct. 2000 -2.04 Jul, 2003 2.36 1992 Aug. -2.20 May 1995 3.48 Feb. 1998 7.34 Nov. 2000 -9.90 Aug. 2003 2.39 1992 Sept. 1.27 Jun. 1995 2.98 Mar. 1998 5.06 Dec. 2000 1.78 Sept. 2003 -1.15 1992 Oct. 1.17 Jul, 1995 4.02 Apr. 1998 1.10 Jan. 2001 3.83 Oct. 2003 6.12 1992 Nov. 4.23 Aug. 1995 1.07 May 1998 -2.71 Feb. 2001 -9.41 Nov. 2003 1.38 1992 Dec. 1.57 Sept. 1995 3.61 Jun. 1998 3.54 Mar. 2001 -6.72 Dec. 2003 4.48 1992 Jan. 1.01 Oct. 1995 -1.17 Jul, 1998 -2.27 Apr. 2001 8.16 Jan. 2004 2.23 1993 Feb. 0.46 Nov. 1995 4.17 Aug. 1998 -15.65 May 2001 1.01 Feb. 2004 1.43 1993 Mar. 2.46 Dec. 1995 1.54 Sept. 1998 6.68 Jun. 2001 -1.64 Mar. 2004 -1.07 1993 Apr. -2.77 Jan. 1996 2.66 Oct. 1998 7.51 Jul, 2001 -1.71 Apr. 2004 -2.11 1993 May 3.03 Feb. 1996 1.62 Nov. 1998 6.17 Aug. 2001 -6.00 May 2004 1.35 1993 Jun. 0.55 Mar. 1996 1.14 Dec. 1998 6.45 Sept. 2001 -9.00 Jun. 2004 2.09 1993 Jul, -0.27 Apr. 1996 2.41 Jan. 1999 3.65 Oct. 2001 2.52 Jul, 2004 -3.80 1993 Aug. 3.93 May 1996 2.66 Feb. 1999 -3.73 Nov. 2001 7.63 Aug. 2004 0.31 1993 Sept. 0.01 Jun. 1996 -0.84 Mar. 1999 3.93 Dec. 2001 1.78 Sept. 2004 1.74 1993 Oct. 1.64 Jul, 1996 -5.37 Apr. 1999 4.68 Jan. 2002 -1.24 Oct. 2004 1.68 1993 Nov. -1.62 Aug. 1996 3.09 May 1999 -2.00 Feb. 2002 -2.05 Nov. 2004 4.68 1993 Dec. 1.90 Sept. 1996 5.38 Jun. 1999 5.16 Mar. 2002 4.38 Dec. 2004 3.63 1993 Jan. 3.08 Oct. 1996 1.43 Jul, 1999 -3.20 Apr. 2002 -4.90 Jan. 2005 -2.68 1994 Feb. -2.16 Nov. 1996 6.81 Aug. 1999 -0.92 May 2002 -1.22 Feb. 2005 2.07 1994 Mar. -4.52 Dec. 1996 -1.27 Sept. 1999 -2.44 Jun. 2002 -7.06 Mar. 2005 -1.75 1994 Apr. 0.89 Jan. 1997 5.46 Oct. 1999 6.29 Jul, 2002 -8.02 Apr. 2005 -2.32 1994 May 0.97 Feb. 1997 -0.11 Nov. 1999 3.42 Aug. 2002 0.53 May 2005 3.77 1994 Jun. -2.73 Mar. 1997 -4.45 Dec. 1999 7.59 Sept. 2002 -10.07 Jun. 2005 0.81 1994 Jul, 3.08 Apr. 1997 4.50 Jan. 2000 -4.18 Oct. 2002 7.65 Jul, 2005 4.11 1994 Aug. 4.39 May 1997 7.10 Feb. 2000 2.54 Nov. 2002 6.06 Aug. 2005 -0.94 1994 Sept. -1.85 Jun. 1997 4.37 Mar. 2000 5.69 Dec. 2002 -5.57 Sept. 2005 0.86 1994 Oct. 1.55 Jul, 1997 7.77 Apr. 2000 -5.21 Jan. 2003 -2.54 Oct. 2005 -1.86 1994 Nov. -3.65 Aug. 1997 -3.72 May 2000 -3.41 Feb. 2003 -1.69 Nov. 2005 3.97 1994 Dec. 1.23 Spt. 1997 5.77 Jun. 2000 4.42 Mar. 2003 1.09 Dec. 2005 0.14 1994 NAV NAV NAV NAV NAV in in in in $ (%) in $ (%) $ (%) $ (%) $ (%) Jan. 3.50 Jan. 2007 1.88 Jan. 2008 -6.08 Jan. 2009 -8.26 Jan.2010 -3.50 2006 Feb. 0.00 Feb. 2007 -1.61 Feb. 2008 -3.07 Feb. 2009 -10.45 Feb. 2010 3.36 2006 Mar. 1.80 Mar. 2007 1.11 Mar. 2008 -1.03 Mar. 2009 8.65 May. 2010 6.27 2006 Apr. 1.11 Apr. 2007 4.01 Apr. 2008 5.02 Apr. 2009 10.61 Apr. 2010 2.17 2006 May. -3.23 May. 2007 3.69 May. 2008 2.09 May. 2009 5.38 May, 2010 -8.00 2006 Jun. 0.17 Jun. 2007 -2.02 Jun. 2008 -8.19 Jun. 2009 0.34 Jun. 2010 -6.09 2006 Jul. -0.13 Jul. 2007 -3.41 Jul. 2008 -0.77 Jul. 2009 7.82 Jul. 2010 6.99 2006 Aug. 2.31 Aug. 2007 1.45 Aug. 2008 1.58 Aug. 2009 3.63 Aug. 2010 -4.75 2006 Sept. 2.27 Sept. 2007 3.17 Sept. 2008 -9.26 Sept. 2009 4.23 Sept. 2010 8.93 2006 Oct. 3.52 Oct. 2007 1.85 Oct. 2008 -17.63 Oct. 2009 -2.57 Oct. 2010 3.94 2006 Nov. 2.23 Nov. 2007 -4.49 Nov. 2008 -7.90 Nov. 2009 5.63 Nov. 2010 0.58 2006 Dec. 1.13 Dec. 2007 -1.12 Dec. 2008 1.86 Dec. 2009 2.86 Dec. 2010 6.26 2006 NAV NAV NAV NAV NAV in $ (%) in $ (%) in $ (%) in $ (%) in $ (%) Jan. 2.19 Jan. 2012 5.08 2011 Feb. 3.60 Feb. 2012 4.26 2011 May. 0.06 May. 2012 2.65 2011 Apr. 2.99 Apr. 2012 -0.65 2011 May, -1.16 May, 2012 -6.24 2011 Jun. -2.17 Jun. 2012 3.42 2011 Jul. -2.25 Jul. 2012 1.03 2011 Aug. -5.59 2011 Sept. -8.21 2011 Oct. 11.51 2011 Nov. -0.29 2011 Dec. 0.26 2011 (iv) The contents of the portfolio (as of the end of July 2012) The number of the shares [3,296] The average market capitalization $[34.3 ] Billion Dollars PER [15.7] x PBR [2.2] x ROE [18.2] % The rate of gain [9.7] % The fluctuation of sell and purchase (as of [5.2] % fiscal year end December, 2011) Cash ratio [0]% (v) Risk analysis (as of the end of July 2012) R Squared 1.00 Beta 1.00 Note 1 R Squared and Beta are calculated from trailing 36-month fund returns relative to the Spliced Total Stock Market Index. The Spliced Total Stock Market Index reflects performance of the Dow Jones U.S. Total Stock Market Index through April 22, 2005, and performance of the MSCI® US Broad Market Index thereafter. Note 2 “R Squared” is a measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by the fund’s target index benchmark and by an overall market index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-Squared would be 1.00. If the fund’s returns bore no relationship with the index’s returns, its R-Squared would be 0. Note 3 “Beta” is a measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of the fund’s target index benchmark and an overall market index. Each index is assigned a Beta of 1.00. Compared with a given index, a fund with a Beta of 1.20 would have seen its share price rise or fall by 12% when the index rose or fell by 10%. However, a fund’s beta should be reviewed in conjunction with its R-squared. The lower the R-squared, the less correlation there is between the fund and the benchmark, and the less reliable the beta is as an indicator of volatility. 2. RECORD OF SALES AND REPURCHASE Record of sales and repurchase during the following period and number of outstanding Shares of the Fund as of the end of July 2012 are as follows: Total Stock Market Index Fund - Investor Shares August 1, 2011- July 31, 2012 Number of Number of Units Number of Units Number of Units Units Outstanding Sold Repurchased Outstanding Previous year (in thousand) (in thousand) (in thousand) A B C A + B - C 1,859,387 U.S Figures [ 576,764] [ 345,927] [2,090,224 ] 445,727 Japan Sales (24,760) (41,757) (428,730) Note : The figures in parentheses show those sold, repurchased and outstanding in Japan. 3. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Japanese translation of the financial statements for the Fund is to be inserted here.] 4. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock Not applicable. (2) Description of Business and Outline of Operation The Trust may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any security, and the exercise of all rights directly or indirectly pertaining to the Fund’s assets. The Trust has retained The Vanguard Group, Inc., as Investment Management Company and Transfer and Dividend Paying Agent; and JP Morgan Chase Bank, as Custodian, to hold the assets of the Fund in custody. (3) Miscellaneous There are no known facts, such as legal proceedings, which are expected to materially affect the Fund and/or the Investment Management Company within the six- month period preceding the filing of this Semi-annual Report. 5. FINANCIAL CONDITIONS OF THE MANAGEMENT COMPANY Not Applicable. [Translation] Filed Document: Amendment to Securities Registration Statement Document was filed with: Director of Kanto Local Finance Bureau Filing Date: September 28, 2012 Name of the Issuer: VANGUARD INDEX FUNDS Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Offering or Sale for Registration Name of the Fund Making VANGUARD INDEX FUNDS Offering or Sale of Foreign VANGUARD TOTAL STOCK MARKET INDEX FUND Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S. $1.0 billion Investment Fund Securities to be (approximately ¥ [78.2] billion)) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ [78.17] (the mean of the exchange rate quotations by The Bank of Tokyo – Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on July 31, 2012). Place for public inspection: Not Applicable I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on June 29, 2012 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS (1) Amendments by filing the Semi-annual Report PART II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] Part II INFORMATION CONCERNING THE FUND I. Description of the Fund I. Status of Investment Portfolio 5. Status of Investment Portfolio (1) Diversification of Investment (1) Diversification of Investment Portfolio Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets a. Record of Changes in Net Assets (Regarding the amounts as at the end (Regarding the amounts as at the of each month during one-year end of each month during one- period from, and including, the year period from, and including, latest relevant date appertaining the latest relevant date to the filing date of the original appertaining to the filing date of Japanese SRS) the aforementioned Semi-annual Report) (b) Record of Distributions Paid b. Record of Distributions Paid (Regarding the amounts as at the end (Regarding the amounts as at the end of each month during one-year period of each month during one-year period from, and including the latest relevant from, and including the latest relevant date of the aforementioned date of the aforementioned Semi-annual Report) Semi-annual Report) (c) Record of Changes in Annual Return c. Record of Changes in Earnings Ratio (Add the Earnings Ratio for the period of aforementioned Semi-annual Report) (d) Miscellaneous d. Miscellaneous (4) Record of Sales and Repurchase II. Record of Sales and Repurchase (Add the Record of Sales and Repurchase during one-year period from and including the latest relevant date of the aforementioned Semi-annual Report) With respect to “III. Financial Conditions of the Fund” in the original SRS, “III. Outline of the Financial Conditions of the Fund” in the aforementioned Semi-annual Report is added to the original SRS. (2) Other amendments:
